Case 2:21-cv-04111-GRB-ST Document 8-2 Filed 07/27/21 Page 1 of 1 PageID #: 147


              The State Bar                                        OFFICE OF ATTORNEY REGULATION &

              ofCalifornia                                                     CONSUMER RESOURCES

            180 Howard Street, San Francisco, CA 94105                          AttorneyRegulation@calbar.ca.gov
                                                                                                   888-800-3400


                             CERTIFICATE OF STANDING



                                                                                  July 15, 2021




      TO WHOM IT MAY CONCERN:

      This is to certify that according to the records of the State Bar, WILLIAM VINCENT
      O'CONNOR, #216650 was admitted to the practice of law in this state by the
      Supreme Court of California on December 4, 2001 and has been since that date, and
      is at date hereof, an ACTIVE licensee of the State Bar of California; and that no
      recommendation for discipline for professional or other misconduct has ever been
      made by the Board of Trustees or a Disciplinary Board to the Supreme Court of the
      State of California.




                                                         THE STATE BAR OF CALIFORNIA




                                                         Dina Diloreto
                                                         Custodian of Records
